internal_revenue_service number release date index number --------------------------------------------------------- -------------------------------------- -------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- -------------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc corp b06 plr-129122-08 date september legend distributing ------------------------------------------------- -------------------------------------------------- ---------------------------------------------- sub ------------------------------------------------- -------------------------------------------------- ------------------------------------- controlled ------------------------------------------------ -------------------------------------------------- ------------------------ holdco ------------------------------------------------ -------------------------------------------------- ------------------------------- sector a sector b state x city city --------------------------- ------------------------------- ------------ -------- ------- location q ---------- plr-129122-08 location p -------------------------------------------------- year year date date day y b m n ------- ------- -------------------------- ----------------- ------------------ ---- --------- ----- dear -------------- this letter responds to your letter received in the national_office on date the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of the facts distributing is a state x holding_company and the common parent of an affiliated_group of banking corporations that files a consolidated federal_income_tax return distributing has two subsidiary banks sub which is headquartered in city state x and controlled which is located in city state x both are state x chartered commercial plr-129122-08 banks distributing has a single class of voting common_stock outstanding which is owned by over n shareholders the consolidated_return group’s tax_year ends on day y distributing and its subsidiaries use the accrual_method of accounting for both financial reporting and income_tax reporting purposes each of sub and controlled is a state x corporation and has a single class of voting common_stock outstanding all of which is owned by distributing financial information has been received indicating that each of sub and controlled has had gross_receipts and operating_expenses representative of an active trade_or_business for each of the past five years distributing first registered as a bank_holding_company effective date since the time of its incorporation distributing has acquired and owned several banks distributing has indirectly owned all of the stock of controlled since year and directly since year distributing has directly owned all of the stock of sub since year on date sub which had formerly done business under another name changed its charter from a national to a state charter and changed its name to sub sub is a state bank operating from b locations all located in state x sub has opened several branches in various large cities in state x thereby starting the process of changing from doing banking sector a business to doing banking sector b business when controlled was acquired it fit well in distributing’s sector a banking business both of distributing’s subsidiaries initially served principally the sector a business in the location q part of state x the location of sub 1’s market populations and the distribution of sub 1’s deposits among its branches has shifted materially away from its banking sector a business base in the location q part of the state the officers directors and shareholders of distributing and of sub believe that the future strategy of sub should focus on growing its presence in the populous areas in the location p part of state x controlled operates from a single location in city state x since year when distributing acquired controlled the two banks have grown substantially apart sub 1’s target market has become primarily sector b while controlled’s has remained sector a the two banks no long fit well together in the same organization the growing disparity between the two banks both with respect to their existing business and risk and with respect to their strategic business plan for the future has created a situation in which it is the judgment of the officers and directors of both banks that each will operate more plr-129122-08 successfully as an independent bank controlled by its own bank_holding_company and focused on its own operations furthermore a few of the distributing shareholders are more interested in sector a banking and are less interested in their company incurring the financial risks of sector b banking in the more metropolitan areas of state x most of the shareholders however are supportive of sub 1’s aggressive expansion into more metropolitan areas it is the judgment of the officers and directors that the operations of both sub and controlled will benefit from the greater shareholder consensus that will result from being independent banks proposed transaction distribution in order to separate the ownership and management of the sub and controlled distributing plans to exchange all of the issued and outstanding controlled common_stock owned by distributing for all of the distributing common_stock owned by certain distributing shareholders the exchanging shareholders this step is referred to as the distribution prior to the distribution some prospective shareholders of holdco will purchase approximately m distributing shares from existing distributing shareholders distributing itself will sell no shares contribution immediately after and essentially simultaneously with the distribution the transferors the exchanging shareholders will exchange all of their controlled shares to holdco a newly-formed state x bank_holding_company in exchange for the same number of holdco common shares as a consequence controlled will become a wholly owned subsidiary of holdco this step is referred to as the contribution representations the following representations have been made with respect to the proposed distribution a the fair_market_value of the controlled common shares to be received by the exchanging shareholders of distributing will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the exchanging shareholders in the exchange plr-129122-08 b no part of the consideration to be distributed by distributing will be received by an exchanging shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c distributing will treat all members of its separate_affiliated_group as defined in sec_355 sag as one corporation in determining whether it meets the requirements of sec_355 regarding the active_conduct_of_a_trade_or_business d the five years of financial information submitted on behalf of sub a member of the distributing sag is representative of the present business operations of sub and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e the five years of financial information submitted on behalf of controlled is representative of the present business operations of controlled and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted f following the proposed transaction the distributing sag and controlled will each continue the active_conduct of its business independently and with its separate employees g the distribution of controlled common shares is being carried out for the corporate business_purpose of permitting sub and controlled to operate more successfully as independent banks controlled by their separate bank holding_companies focused on their own operations and on implementing their separate strategic business plans because of the growing disparity between the two banks they no longer fit well together in the same organization furthermore it is the judgment of the officers and directors that the operations of both sub and controlled will benefit from the greater shareholder consensus that will result from being independent banks the distribution of the stock of controlled is motivated in whole or substantial part by one or more of these corporate business purposes h no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled common shares except for possible immaterial payables and receivables that arise in the ordinary course of business and will be paid in the ordinary course of business i immediately before the transaction items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d furthermore should distributing plr-129122-08 determine that it has an excess_loss_account with respect to the controlled common_stock such account will be included in income immediately before the distribution regulation sec_1_1502-19 j neither distributing nor controlled will accumulate its receivables or make extraordinary payment of its payables in anticipation of the proposed transaction k payments made in connection with any continuing transactions if any between distributing and controlled will be made for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arm's length l the distribution is not used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both sec_355 m neither distributing nor controlled is an investment_company as defined in sec_368 or a disqualified_investment_corporation within the meaning of sec_355 n for purposes of sec_355 immediately after the transaction no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing common shares entitled to vote or percent or more of the total value of shares of all classes of distributing common shares that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled common shares entitled to vote or percent or more of the total value of shares of all classes of controlled common shares that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing common shares that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the transaction p the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either such corporation plr-129122-08 the following representations have been made with respect to the proposed contribution q no stock_or_securities will be issued for services rendered to or for the benefit of holdco in connection with the contribution r no stock_or_securities will be issued for indebtedness of holdco that is not evidenced by a security or for interest on indebtedness of holdco which accrued on or after the beginning of the holding_period of the transferor s for the debt s shares of controlled are the only asset being transferred to holdco only common shares of controlled will be contributed t the contribution is not the result of a solicitation by a promoter broker or investment house u the transferor s will not retain any rights in the property transferred to the transferee v no debt is being assumed by holdco w the transferee will be a bank_holding_company within the meaning of sec_2 of the bank_holding_company act of x an application to form a bank_holding_company was not filed with the federal reserve board before date y no transferor s will have acquisition_indebtedness assumed by the bank_holding_company or will receive securities or other_property described in sec_304 in exchange for the bank stock z no exchanging shareholder will receive securities of holdco and none of the exchanging shareholders will be qualified minority shareholders as defined in sec_304 of the code aa controlled has been an operating company since before year and no acquisition_indebtedness is being assumed by holdco bb no securities are being issued by the bank_holding_company holdco cc no liabilities will be transferred plr-129122-08 dd the shares of controlled will be transferred subject_to no liabilities and no liabilities of any transferor whether distributing or an exchanging shareholder will be assumed by holdco ee the fair_market_value of the assets transferred to holdco will exceed the aggregate tax basis in those assets immediately before the transfer ff there will be no indebtedness between holdco and an exchanging shareholder and no indebtedness will be created in favor of an exchanging shareholder as a result of the contribution gg the contribution will occur pursuant to a plan agreed upon before the transaction in which the rights of the parties are defined hh there will be no plan or intention on the part of a holdco to redeem or otherwise reacquire any of its stock that may be issued in the contribution ii taking into account any deemed or actual issuance of shares of holdco stock any issuance of stock for services the exercise of any holdco stock_rights warrants or subscriptions a public offering of holdco stock and the sale exchange transfer by gift or other dispositions of any of the stock of the holdco to be received in the exchange the exchanging shareholders will be in control of holdco within the meaning of sec_368 jj the exchanging shareholders will receive or be deemed to receive stock in holdco approximately equal to the fair_market_value of the property transferred to holdco kk holdco will remain in existence and retain the controlled stock ll the exchanging shareholders and holdco will pay their own expenses if any incurred in connection with the contribution mm the transferee will not be an investment_company within the meaning of sec_351 and sec_1_351-1 nn to distributing’s knowledge no exchanging shareholder is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor oo holdco will not be a personal_service_corporation within the meaning of sec_269a plr-129122-08 pp immediately following the exchange of the controlled shares to holdco the fair_market_value of the assets of holdco will exceed the sum of holdco's liabilities qq immediately prior to the contribution the fair_market_value of the assets contributed to holdco will exceed the sum of the liabilities assumed by holdco rr all exchanges in connection with the contribution will occur on approximately the same date rulings based solely on the information submitted and the representations set forth above we rule as follows the distribution distributing will recognize no gain_or_loss on the distribution of the shares of controlled sec_355 and c the exchanging shareholders will recognize no gain_or_loss and no amount will be included in their income upon the receipt of controlled common shares pursuant to the distribution sec_355 and the exchanging shareholders’ income_tax basis in the controlled common shares received pursuant to the distribution will be equal to such holder's adjusted_basis in the shares of distributing surrendered sec_358 and b the exchanging shareholders’ holding_period of the controlled common shares received pursuant to the distribution will include the holding_period of the distributing common shares surrendered in exchange therefore provided that such distributing common shares are held as capital assets on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and regulation sec_1_312-10 and sec_1 e the contribution the exchanging shareholders will recognize no gain_or_loss on the exchange of controlled shares for holdco shares sec_351 and sec_357 holdco will recognize no gain_or_loss on the receipt of controlled shares in exchange for holdco shares sec_1032 plr-129122-08 the exchanging shareholders’ income_tax basis in the holdco shares received in exchange for controlled shares will be their respective bases in the controlled shares exchanged which under ruling above will equal the exchanging shareholders’ income_tax basis in the distributing shares surrendered sec_358 holdco’s income_tax basis in the controlled shares will equal the basis in the hands of the exchanging shareholders immediately prior to the exchange with holdco sec_362 the exchanging shareholders’ holding_period for the holdco shares received in exchange for controlled shares will include the holding_period of the controlled common shares surrendered in exchange therefore which under ruling above will in turn include the holding_period of the distributing shares surrendered sec_1221 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion regarding i whether the distribution will satisfy the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 or iii whether the distribution is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest in distributing or controlled see sec_355 and sec_1_355-7 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely richard m heinecke assistant to the branch chief branch office of associate chief_counsel corporate
